



Exhibit 10.9
FORTIVE CORPORATION
2016 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
(Non-Employee Directors)
Unless otherwise defined herein, the terms defined in the Fortive Corporation
2016 Stock Incentive Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Agreement (the “Agreement”).
I.NOTICE OF GRANT
Name:
Address:
The undersigned Participant has been granted an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Agreement, as follows
(each of the following capitalized terms are defined terms having the meaning
indicated below):
Date of Grant        
Number of Restricted Stock Units        
Vesting Schedule:     
Time-Based Vesting Criteria
The time-based vesting criteria will be satisfied with respect to 100% of the
shares underlying the RSUs on the earlier of (1) the first anniversary of the
Date of Grant, or (2) the date of, and immediately prior to, the next annual
meeting of shareholders of the Company following the Date of Grant.

II.    AGREEMENT
1.    Grant of RSUs. Fortive Corporation (the “Company”) hereby grants to the
Participant named in this Notice of Grant (the “Participant”), an Award of
Restricted Stock Units (“RSUs”) subject to the terms and conditions of this
Agreement and the Plan, which are incorporated herein by reference. In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall prevail.
2.    Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, RSUs awarded to a Participant shall not vest until the
Participant continues to be actively providing services to the Company for the
periods required to satisfy the time-based vesting criteria (“Time-Based Vesting
Criteria”) applicable to such RSUs. The Time-Based Vesting Criteria applicable
to RSUs are referred to as “Vesting Conditions,” and the date upon which all
Vesting Conditions are satisfied is referred to as the “Vesting Date.” The
Vesting Conditions shall be established by the Compensation Committee (the
“Committee”) of the Company’s Board of Directors and reflected in the account
maintained for the Participant by an external third party administrator of the
RSU awards. Further, during any approved leave of absence (and without limiting
the application of any other rules governing leaves of absence that the
Committee may approve from time to time pursuant to the Plan), to the extent
permitted by applicable law the Committee shall have discretion to provide that
the vesting of the RSUs shall be frozen as of the first day of


1

--------------------------------------------------------------------------------





the leave (or as of any subsequent day during such leave, as applicable) and
shall not resume until and unless the Participant returns to active service.
(b)    Fractional RSU Vesting. In the event the Participant is vested in a
fractional portion of an RSU (a “Fractional Portion”), such Fractional Portion
will be rounded up and converted into a whole share of Common Stock (“Share”)
and issued to the Participant. 
3.    Form and Timing of Payment; Conditions to Issuance of Shares.
(a)    Form and Timing of Payment. The Award of RSUs represents the right to
receive a number of Shares equal to the number of RSUs that vest pursuant to the
Vesting Conditions. Unless and until the RSUs have vested in the manner set
forth in Sections 2 and 4, Participant shall have no right to payment of any
such RSUs. Prior to actual issuance of any Shares underlying the RSUs, such RSUs
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Subject to the other terms of the Plan
and this Agreement, any RSUs that vest in accordance with Sections 2 and 4 will
be paid to the Participant in whole Shares on the earlier of (i) the first day
of the seventh month following the Participant’s separation from service as an
Eligible Director, or (ii) the Participant’s date of death (or in each case the
next business day thereafter if such date is not a business day). Shares shall
not be issued under the Plan unless the issuance and delivery of such Shares
comply with (or are exempt from) all applicable requirements of law, including
(without limitation) the Securities Act, the rules and regulations promulgated
thereunder, state securities laws and regulations, and the regulations of any
stock exchange or other securities market on which the Company’s securities may
then be traded. The Committee may require the Participant to take any reasonable
action in order to comply with any such rules or regulations.
(b) Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
vesting of an RSU, the Committee may require that the Participant agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Award are registered
under the Securities Act. The Committee may also require the Participant to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Participant acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.
4.    Termination.
(a)    General. In the event the Participant’s active service-providing
relationship with the Company terminates for any reason (other than death, Early
Retirement or Normal Retirement) whether or not in breach of applicable labor
laws, all RSUs that are unvested as of termination shall automatically terminate
as of the date of termination and Participant’s right to receive further RSUs
under the Plan shall also terminate as of the date of termination The Committee
shall have discretion to determine whether the Participant has ceased actively
providing services to the Company, and the effective date on which such active
service-providing relationship terminated. The Participant’s active
service-providing relationship will not be extended by any notice period
mandated under applicable law (e.g. a period of “garden leave”, paid
administrative leave or similar period pursuant to applicable law). Unless the
Committee provides otherwise, termination will include instances in which
Participant is terminated and immediately rehired as an independent contractor.
(b)    Death. Upon Participant’s death, any unvested RSUs shall vest.
(c)    Retirement.
(i)    Upon termination of employment by reason of the Participant’s Early
Retirement, unless contrary to applicable law and unless otherwise provided by
the Committee either initially or subsequent to the grant of the relevant Award,
a pro-rata portion of the RSUs that are unvested as of the Early Retirement date
(i.e.


2

--------------------------------------------------------------------------------





based on the ratio of (x) the number of full or partial months worked by the
Participant from the Date of Grant to the Early Retirement date to (y) the total
number of months in the original time-based vesting schedule for such RSUs) will
vest as of the Time-Based Vesting Date for such RSUs.
(ii)    Upon termination of employment by reason of the Participant’s Normal
Retirement, unless contrary to applicable law and unless otherwise provided by
the Committee either initially or subsequent to the grant of the relevant Award,
the RSUs that are unvested as of the Normal Retirement date will vest as of the
Time-Based Vesting Date for such RSUs.
(d)    Gross Misconduct. If the Participant is terminated as an Eligible
Director by reason of Gross Misconduct, the Participant’s unvested RSUs shall
automatically terminate as of the time of termination without consideration. The
Participant acknowledges and agrees that the Participant’s termination shall
also be deemed to be a termination by reason of the Participant’s Gross
Misconduct if, after the Participant’s active service-providing relationship has
terminated, facts and circumstances are discovered or confirmed by the Company
that would have justified a termination for Gross Misconduct.
(e)    Violation of Post-Termination Covenant. To the extent that any of the
Participant’s RSUs remain outstanding under the terms of the Plan or this
Agreement after termination of the Participant’s active service-providing
relationship with the Company, such RSUs shall expire as of the date the
Participant violates any covenant not to compete or similar covenant that exists
between the Participant on the one hand and the Company or any subsidiary of the
Company, on the other hand.
(f)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Participant’s unvested RSUs will terminate unless provision is made in writing
in connection with such transaction for the assumption or continuation of the
RSUs, or the substitution for such RSUs of any options or grants covering the
stock or securities of a successor employer corporation, or a parent or
subsidiary of such successor, with appropriate adjustments as to the number and
kind of shares of stock and prices, in which event the RSUs will continue in the
manner and under the terms so provided.
5.    Non-Transferability of RSUs. Unless the Committee determines otherwise in
advance in writing, RSUs may not be transferred in any manner otherwise than by
will or by the applicable laws of descent or distribution. The terms of the Plan
and this Agreement shall be binding upon the executors, administrators, heirs
and permitted successors and assigns of the Participant.
6.    Amendment of RSUs or Plan.
(a)    The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof. Participant expressly warrants that
he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. The Company’s
Board may amend, modify or terminate the Plan or any Award in any respect at any
time; provided, however, that modifications to this Agreement or the Plan that
materially and adversely affect the Participant’s rights hereunder can be made
only in an express written contract signed by the Company and the Participant.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement and Participant’s rights
under outstanding RSUs as it deems necessary or advisable, in its sole
discretion and without the consent of the Participant, (1) upon a Substantial
Corporate Change, (2) as required by law, or (3) to comply with Section 409A of
the Internal Revenue Code of 1986 (“Section 409A”) or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection with this Award.
7.    Tax Obligations.
(a)    Taxes. Regardless of any action the Company takes with respect to any or
all federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax


3

--------------------------------------------------------------------------------





Related Items”), the Participant acknowledges that the ultimate liability for
all Tax Related Items associated with the RSUs is and remains the Participant’s
responsibility and that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the RSUs, including, but not limited to, the grant or vesting of the RSUs,
the delivery of the Shares, the subsequent sale of Shares acquired at vesting
and the receipt of any dividends or dividend equivalents; and (ii) does not
commit to structure the terms of the grant or any aspect of the RSUs to reduce
or eliminate the Participant’s liability for Tax Related Items.
(b)    Code Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and be administered to be in compliance
therewith.  Notwithstanding anything contained herein to the contrary, to the
extent required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code, the Participant shall not be considered to have separated from
service with the Company for purposes of this Agreement and no payment shall be
due to the Participant under this Agreement on account of a separation from
service until the Participant would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A of the Code. 
Any payments described in this Agreement that are due within the “short-term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise.  Notwithstanding
anything to the contrary in this Agreement, to the extent that any amounts are
payable upon a separation from service and such payment would result in
accelerated taxation and/or tax penalties under Section 409A of the Code, such
payment, under this Agreement or any other agreement of the Company, shall be
made on the first business day after the date that is six (6) months following
such separation from service (or death, if earlier). The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. The
Grantee shall be solely responsible for the payment of any taxes and penalties
incurred under Section 409A.


For purposes of making a payment under this Agreement, if any amount is payable
as a result of a Substantial Corporate Change, such event must also constitute a
“change in ownership or effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A.
8.    Rights as Shareholder. Until all requirements for vesting of the RSUs
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Participant shall not be deemed to be a shareholder of the Company, and shall
have no dividend rights or voting rights with respect to the RSUs or any Shares
underlying or issuable in respect of such RSUs until such Shares are actually
issued to the Participant.
9.    No Right to Continue as Eligible Director. Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continuation as an
Eligible Director.
10.    Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any RSUs have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Participant, the Company and all other interested persons
and such determinations of the Board and/or the Committee do not have to be
uniform nor do they have to consider whether Plan participants are similarly
situated. No member of the Board and/or the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to this Agreement.
11.    Headings. The captions used in this Agreement and the Plan are inserted
for convenience and shall not be deemed to be a part of the RSUs for
construction and interpretation.


4

--------------------------------------------------------------------------------





12.    Electronic Delivery.
(a)    If the Participant executes this Agreement electronically, for the
avoidance of doubt Participant acknowledges and agrees that his or her execution
of this Agreement electronically (through an on-line system established and
maintained by the Company or a third party designated by the Company, or
otherwise) shall have the same binding legal effect as would execution of this
Agreement in paper form. Participant acknowledges that upon request of the
Company he or she shall also provide an executed, paper form of this Agreement.
(b)    If the Participant executes this Agreement in paper form, for the
avoidance of doubt the parties acknowledge and agree that it is their intent
that any agreement previously or subsequently entered into between the parties
that is executed electronically shall have the same binding legal effect as if
such agreement were executed in paper form.
(c)    If Participant executes this Agreement multiple times (for example, if
the Participant first executes this Agreement in electronic form and
subsequently executes this Agreement in paper form), the Participant
acknowledges and agrees that (i) no matter how many versions of this Agreement
are executed and in whatever medium, this Agreement only evidences a single
Award relating to the number of RSUs set forth in the Notice of Grant and (ii)
this Agreement shall be effective as of the earliest execution of this Agreement
by the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the RSUs, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Participant pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Participant hereby consents to receive such
documents by electronic delivery. At the Participant’s written request to the
Secretary of the Company, the Company shall provide a paper copy of any document
at no cost to the Participant.
13.    Data Privacy. This Section 13 provides important information about the
Company’s use of personal information about the Participant. For the purposes of
applicable data privacy laws the data controller is Fortive Corporation with
registered offices at 6920 Seaway Blvd, Everett, Washington 98203. Participants
should read the information below carefully:
(a)    Uses of Data and Legal Basis. In order to implement, administer and
manage the Participant’s participation in the Plan it will be necessary for the
Company to collect, use and transfer, in electronic or other form, the
Participant’s Data, (as defined below) by and among, as applicable, the
Employer, the Company and its Subsidiaries. . The use of the Participant’s Data
for these purposes is necessary for the performance of the Plan and for the
Company to fulfil its contractual commitments to the Participant. The
Participant's refusal to provide the Data set out in subsection (b) below may
affect the Participant's ability to participate in the Plan.
(b)    Categories of Data. In order to implement, administer and manage the
Participant’s participation in the Plan Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address, email address and telephone number,
date of birth, social insurance number, passport or other identification number
(e.g., resident registration number), salary, nationality, and job title, any
shares of stock or directorships held in the Company, details of the RSUs or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”).
(c)    Sharing and Transferring Data. In order to implement, administer and
manage the Participant’s participation in the Plan, the Participant’s Data may
be transferred to Fidelity Stock Plan Services and its affiliated


5

--------------------------------------------------------------------------------





companies, or such other stock plan service provider or any other third party
(as may be selected by the Company in the future) which is assisting the Company
with the implementation, administration and management of the Plan. Data may
also be shared with a broker or other third party with whom the Participant may
elect to deposit any Shares acquired upon vesting of the RSUs. The recipients of
the Data may be located in the Participant's country or elsewhere, and the
recipient's country (e.g., the United States) may have different data privacy
laws and protections than the Participant's country. Where this is the case, the
Company will take steps to put in place appropriate safeguards in respect of the
Participant’s Data. Under the data privacy laws of certain countries, the
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative.
(d)    Retention and Legal Rights. Data will be held only as long as is
necessary to implement, administer and manage the Participant's participation in
the Plan. Under the data privacy laws of certain counrties the Participant may ,
request access to and receive a copy of Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data in any case without cost, by contacting in writing his or her local human
resources representative. The Company will handle such requests in accordance
with applicable law and there may therefore be legal reasons why the Company
cannot grant the Participant’s request.
For more information, the Participant may contact his or her local human
resources representative.    
14.    Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising with respect to the
RSUs or hereunder, or the rights, duties or liabilities created hereby.
15.    Agreement Severable. In the event that any provision of this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
16.    Governing Law and Venue. The laws of the State of Delaware (other than
its choice of law provisions) shall govern this Agreement and its
interpretation. For purposes of litigating any dispute that arises with respect
to the RSUs, this Agreement or the Plan, the parties hereby submit to and
consent to the jurisdiction of the State of Delaware, and agree that such
litigation shall be conducted in the courts of New Castle County, or the United
States Federal court for the District of Delaware, and no other courts; and
waive, to the fullest extent permitted by law, any objection that the laying of
the venue of any legal or equitable proceedings related to, concerning or
arising from such dispute which is brought in any such court is improper or that
such proceedings have been brought in an inconvenient forum. Any claim under the
Plan, this Agreement or any Award must be commenced by a Participant within
twelve (12) months of the earliest date on which the Participant’s claim first
arises, or the Participant’s cause of action accrues, or such claim will be
deemed waived by the Participant.


17.    Nature of RSUs. In accepting the RSUs, Participant acknowledges and
agrees that:
(a)    the award of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, benefits in lieu of
RSUs or other equity awards, even if RSUs have been awarded repeatedly in the
past;
(b)    all decisions with respect to future equity awards, if any, shall be at
the sole discretion of the Company;
(c)    Participant’s participation in the Plan is voluntary;
(d)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(e)    the value of the Shares acquired upon vesting/settlement of the RSUs may
increase or decrease in value;


6

--------------------------------------------------------------------------------





(f)    in consideration of the award of RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the Award or from any
diminution in value of the Award or Shares upon vesting of the Award resulting
from termination of Participant’s continuous service by the Company or any
Subsidiary (for any reason whatsoever and whether or not in breach of applicable
labor laws of the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any, and whether or not later found to be
invalid) and in consideration of the grant of the Award, Participant irrevocably
releases the Company and any Subsidiary from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing the Agreement/electronically
accepting the Agreement, Participant shall be deemed irrevocably to have waived
Participant’s entitlement to pursue or seek remedy for any such claim;
(g)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Participant’s participation in
the Plan or Participant’s acquisition or sale of the underlying Shares; and
(h)    Participant is hereby advised to consult with Participant’s own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.
18.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
19.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.
20.    Insider Trading/Market Abuse Laws. The Participant acknowledges that,
depending on the Participant’s or the Participant’s broker’s country of
residence or where the Company Shares are listed, the Participant may be subject
to insider trading restrictions and/or market abuse laws, which may affect his
or her ability to accept, acquire, sell or otherwise dispose of Company Shares,
rights to the Shares (e.g., RSUs) or rights linked to the value of the Shares
(e.g., phantom awards, futures) during such times as the Participant is
considered to have “inside information” regarding the Company as defined by the
laws or regulations in the Participant's country. Local insider trading laws and
regulations may prohibit the cancellation or amendment or orders the Participant
placed before the Participant possessed inside information. Furthermore, the
Participant could be prohibited from (i) disclosing the inside information to
any third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable insider trading policy of
the Company. The Participant acknowledges that it is his or her responsibility
to comply with any applicable restrictions, and the Participant should consult
with his or her own personal legal and financial advisors on this matter.
   
21. Recoupment. The RSUs granted pursuant to this Agreement are subject to the
terms of the Fortive Corporation Recoupment Policy as it exists from time to
time (a copy of the Recoupment Policy as it exists from time to time is
available on the Company’s internal website) (the “Policy”) if and to the extent
such Policy by its terms applies to the RSUs, and to the terms required by
applicable law; and the terms of the Policy and such applicable law are
incorporated by reference herein and made a part hereof.
22. Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to Participant regarding
certain events relating to awards that the Participant may have received or may
in the future receive under the Plan, such as notices reminding Participant of
the vesting or expiration date of certain awards. Participant acknowledges and
agrees that (1) the Company has no obligation (whether pursuant to this
Agreement or otherwise) to provide any such notices; (2) to the extent the
Company does provide any such notices to Participant the Company does not
thereby assume any obligation to provide any such notices or other notices; and
(3) the Company, its affiliates and the third party stock plan administrator
have no liability for, and the Participant has no right whatsoever (whether
pursuant to this Agreement or otherwise) to make any claim against the Company,
any of


7

--------------------------------------------------------------------------------





its affiliates or the third party stock plan administrator based on any
allegations of, damages or harm suffered by the Participant as a result of the
Company’s failure to provide any such notices or Participant’s failure to
receive any such notices.


23. Consent and Agreement With Respect to Plan. Participant (1) acknowledges
that the Plan and the prospectus relating thereto are available to Participant
on the website maintained by the Company’s third party stock plan administrator;
(2) represents that he or she has read and is familiar with the terms and
provisions thereof, has had an opportunity to obtain the advice of counsel of
his or her choice prior to executing this Agreement and fully understands all
provisions of the Agreement and the Plan; (3) accepts these RSUs subject to all
of the terms and provisions thereof; (4) consents and agrees to all amendments
that have been made to the Plan since it was adopted in 2016 (and for the
avoidance of doubt consents and agrees to each amended term reflected in the
Plan as in effect on the date of this Agreement), and consents and agrees that
all options and restricted stock units, if any, held by Participant that were
previously granted under the Plan as it has existed from time to time are now
governed by the Plan as in effect on the date of this Agreement (except to the
extent the Committee has expressly provided that a particular Plan amendment
does not apply retroactively); and (5) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement.




[If the Agreement is signed in paper form, complete and execute the following:]
PARTICIPANT        FORTIVE CORPORATION



Signature        Signature

Print Name        Print Name

            Title

Residence Address




8